Citation Nr: 0410425	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1943 to November 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the RO which found 
that new and material evidence had not been received sufficient to 
reopen the claim of service connection for the cause of the 
veteran's death and denied the appellant's claim.

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.

(The reopened claim of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.)


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death, but the appellant did not appeal in a timely 
fashion from that decision.  

2.  New evidence has been presented since the RO's December 1991 
RO decision which is relevant and probative to the issue at hand, 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the December 
1991 RO decision to reopen the claim of service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated regulations 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The Act and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  
 
In addition, they define the obligation of VA with respect to its 
duty to assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken, further discussion of VCAA 
is not necessary with respect to the issue of whether new and 
material evidence has been received sufficient to reopen the claim 
of service connection for hypertension.  A more thorough 
discussion of the VCAA, implementing regulations and case law is 
noted in the REMAND portion of this document.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

When a claim has been disallowed by the RO, it may not thereafter 
be reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2003).  
If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

The Board notes that the applicable regulation requires that new 
and material evidence is defined as evidence not previously 
submitted to agency decision makers; which is neither cumulative 
nor redundant; and which, by itself or in connection with evidence 
previously assembled, relates to an unestablished fact necessary 
to substantiate the claim, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeal for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

The United States Court of Appeals for Veterans Claims (Court) 
summarized the analysis in determining whether evidence is new and 
material in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that is, 
not of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to reopen 
a claim, the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting 
the standard for determining whether new and material evidence had 
been submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In this case, the last final decision of record 
with respect to the claim for service connection for the cause of 
the veteran's death was the December 1991 RO decision.

Historically, the veteran had active service from December 1943 to 
November 1945.  At the time of the veteran's death in December 
1963, the veteran's sole service-connected disability was that of 
epilepsy, grand mal.  In addition, the veteran was in receipt of a 
total disability rating for unemployability due to service-
connected disability (TDIU).  

The veteran's death certificate indicates that the veteran's 
immediate cause of death was that of pulmonary infarction due to 
massive pulmonary emphysema (emphysema was later corrected to read 
embolism) due to thrombo-phlebitis, right leg.

The veteran's terminal hospital records indicate that the 
diagnosis at death was that of: (1) multiple small pulmonary 
emboli; (2) saddle embolus to the pulmonary artery; (3) post-
traumatic seizures; and (4) chronic depressive reaction.  

In a March 1964 VA opinion, it was noted that the veteran's death 
certificate should have read, "massive pulmonary embolism" not 
"massive pulmonary emphysema."  The doctor opined that the seizure 
associated with the veteran's diagnoses at death was in no way 
related to his service-connected disability of Grand-mal epilepsy.  
The doctor further opined that the seizure was a reflex convulsion 
as a result of a massive occlusion of a large pulmonary vessel 
from an embolus.  

Service connection for the cause of the veteran's death was 
initially denied in an April 1964 RO rating decision.  

In a May 1991 statement, a private doctor opined that it was quite 
possible that the veteran died of a seizure with subsequent 
respiratory arrest as a co-morbidity to his cause of death.  

In a December 1991 RO decision, service connection for the cause 
of the veteran's death was denied.  

In August 1994, the appellant requested that her claim of service 
connection for the cause of the veteran's death be reopened.  The 
RO issued a letter to the appellant in November 1994, notifying 
her that her claim was denied.  In December 1994, she submitted a 
VA Form 1-9, taking "issue" with the denial of her claim.  This 
communication from the appellant constitutes a notice of 
disagreement, although not treated as such by the RO.  In January 
1996, the appellant again filed a claim to establish service 
connection for the cause of the veteran's death.  In a letter to 
the appellant in January 1996, the RO notified the appellant that 
new and material evidence had not been submitted to reopen the 
claim of service connection for the cause of the veteran's death.  

In May 2002, the appellant submitted another claim of service 
connection for the cause of the veteran's death.  In August 2002, 
the RO issued a letter to the appellant explaining that her claim 
could not be reopened because she had not submitted new and 
material evidence.  

Evidence considered at that time included a letter from the 
appellant regarding the veteran's military history as well as the 
condition of the veteran at the time of his death.  The appellant 
reported that the veteran suffered a massive head injury in 
service and received the Purple Heart medal.  The appellant also 
reported that she was with the veteran when his final seizure 
began just before his death.  

In this case, the relevant evidence added to the record since the 
RO's December 1991 decision consists primarily of the appellant's 
hearing testimony and written assertions to the RO which raise a 
reasonable possibility of substantiating her claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted new 
and material evidence.  The evidence is certainly new, as it was 
not of record at the time of the December 1991 RO decision.  
Furthermore, the evidence is material as to question of service 
connection because it raises the possibility that an in-service 
head injury and/or the veteran's service-connected seizure 
disorder materially contributed to his demise, based on the 
appellant's eyewitness testimony of events immediately prior to 
the veteran's death.  Thus, this evidence is relevant and 
probative to the issue at hand and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2003).  





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's death, 
the appeal to this extent is allowed, subject to further action as 
discussed herein below.



REMAND

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were recently 
amended with the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim that 
is not well grounded).  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

The regulations implementing the VCAA are codified at 38 C.F.R. § 
§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as specifically 
noted, the new regulations are effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify the 
veteran as to the laws and regulations governing his appeal, to 
provide notice as to the type of evidence necessary to 
substantiate the claims, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of the 
actions taken by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO must therefore make certain that all necessary development 
and required assistance to the veteran per the directives of VCAA 
and Quartuccio is completed before returning the case to the 
Board.  In particular, the RO must inform the appellant of the 
VCAA, notify the appellant as to the laws and regulations 
governing her appeal, provide notice as to the type of evidence 
necessary to substantiate the claim, provide notice of the 
appellant's responsibility to provide evidence, provide notice of 
the actions taken by VA and request that she provide any evidence 
in her possession that pertains to the claim.  

The RO should assure that all development required by the VCAA, 
Quartuccio, and DAV is completed.

In view of the above determination that the appellant's claim as 
to this issue is reopened, the RO, consistent with the principles 
set forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and conduct 
a de novo review of the reopened claim, based on the evidence in 
its entirety.  

In view of the reopening of the appellant's claim of service 
connection for the cause of the veteran's death, further action is 
warranted in order to ensure that all appropriate notification or 
development action is undertaken as required by the VCAA and 
Quartuccio.  It would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

As noted, the appellant contends that the veteran suffered a 
massive head injury during service which presumably led to his 
service-connected seizure disorder.  The appellant further asserts 
that the service-connected seizure disorder contributed to his 
demise.  The Board notes that the veteran's service medical 
records are not currently associated with the claims file.  The RO 
should attempt to locate the veteran's service medical records and 
associate them with the claims file.  

In addition, the appellant has referred to VA records which are 
not currently associated with the claims file, and which she has 
requested help in obtaining.  All VA records are constructively of 
record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
the Board finds that all the veteran's VA treatment records 
pertaining to his service-connected disability and/or his death 
should be obtained and associated with the claims file.

In light of the foregoing, and after the additional development 
has been completed, the RO should obtain a VA medical opinion as 
to whether it is at least as likely as not that the veteran's 
service-connected epilepsy caused or materially contributed to his 
demise, based on the entire record, including any evidence added 
thereto pursuant to this remand.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action to contact the appellant 
in order to request that she identify the names, addresses, and 
approximate dates of treatment for any VA and non-VA health care 
providers who treated the veteran for his service-connected 
seizure disorder and/or for disability related to his death.  
After obtaining any necessary authorization from the appellant, 
the RO should attempt to obtain copies of pertinent treatment 
records identified by the appellant in response to this request, 
which have not been previously secured.  This should include 
obtaining all records of treatment of the veteran during his final 
period of hospitalization, not previously obtained.  All VA 
treatment records, not previously secured, should be obtained.  
Once obtained, all records must be associated with the claims 
folder.  

2.  The RO should request copies of the veteran's service medical 
records and his personnel/administrative records, from the 
National Personnel Records Center or other appropriate agency.  
These records should be associated with the claims file.

3.  The RO should also afford the appellant an opportunity to 
provide additional argument and information to support her 
application for benefits.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This should include asking her to provide all competent 
evidence in her possession to support her assertion that the 
veteran died as the result of his service-connected seizure 
disorder or due to complications involving the service-connected 
disability.  The appellant should be afforded a reasonable amount 
of time to submit such evidence to the RO.  

4.  The RO should obtain an expert medical opinion, based on the 
record in its entirety after all development has been completed, 
to determine if it is at least as likely as not that the veteran's 
service-connected disability caused or materially contributed to 
the veteran's death.  A complete rationale for all opinions 
expressed is required.  The medical expert should comment on the 
1963 autopsy report, as well as the VA and private opinions 
located in the claims file.  

5.  Following completion of the development requested hereinabove, 
the RO must undertake a de novo review of the claim of service 
connection for the cause of the veteran's death based on the 
evidentiary record in its entirety.  The RO in this regard must 
ensure that all notification and development action required by 
the VCAA and Quartuccio is completed.  If the benefit sought on 
appeal remains denied, then the appellant and her representative 
should be provided with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issue currently on appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



